DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed November 22, 2021 is acknowledged and has been entered.  Claims 38, 40, 41, 43, 47-52, and 63-71 have been canceled.  Claims 74-81 have been added.

2.	As before noted, Applicant elected the following species of the invention in which:
(a)	the WT1 antigen is a WT1 killer compound or more particularly the compound of formula (3);
(b)	the WT1 helper peptide is the peptide of SEQ ID NO: 18;
(c)	the immunomodulatory agent is an immune checkpoint inhibitor or more particularly the anti-PD1 antibody Pembrolizumab; and
(d)	the cancer is ovarian cancer.

3.	Claims 74-81 are pending in the application.  Claim 76 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 8, 2020.

.

Information Disclosure Statement
5.	The information disclosure filed October 3, 2021 has been considered.  An initialed copy is enclosed.

Election/Restrictions
6.	As previously noted, the restriction and election requirement set forth in the Office action mailed November 8, 2019 is withdrawn in part so as to rejoin the elected species of the invention and the non-elected species of the invention in which the WT1 antigen is a WT1 killer peptide with the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4 and/or in which the WT1 helper peptide is the peptide of SEQ ID NO: 13 or SEQ ID NO: 14 and/or in which the cancer is acute myeloid leukemia or multiple myeloma.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed December 11, 2020.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 74, 75, and 77-81 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 74, 75, and 77-81 are indefinite for the following reasons:
(a)	The claims are drawn to a method for treating any type of cancer expressing or overexpressing “WT1” in a human, where the claims use the designation “WT1” as the 1. The use of laboratory designations only to identify a particular polypeptide or a plurality of polypeptides sharing the same designation renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed that seems to be the case in this instance since it appears that “WT1” may be a polypeptide that is known by a number of other aliases that include:  AWT1, GUD, NPHS4, WAGR, WIT-2, WT-1, and WT33.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct, such as polypeptides that are encoded by alternatively spliced messenger RNA (mRNA) molecules, which are the transcripts of a human gene encoding “WT1”.  Notably the gene encoding “WT1” in humans, due to alternative splicing, encodes more than one polypeptide having different structures and functions.2  
In this instance, the claimed invention cannot be practiced unless it is known or can be ascertained which types of cancer in humans are to be treated; if the identities of the “WT1” polypeptides that are expressed or overexpressed by the cancer cells are not known it will not be possible to determine which types of cancer are to be treated using the claimed invention.  In addition, since it would appear that the method is effective to treat a cancer expressing or overexpressing “WT1” by eliciting an anticancer immune response in the human upon administration of the compound of formula (3) or a pharmaceutically acceptable salt thereof, it stands to reason that if a given type of cancer expressed a “WT1” polypeptide having a primary structure that differs from SEQ ID NO: 3
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designation “WT1” used to describe the polypeptide(s) to which the claims are directed does not unambiguously identify those polypeptides, this requirement has not been met.
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.  For example, if the “WT1” polypeptide to which the claims are directed is regarded as being a polypeptide comprising SEQ ID NO: 1, as the disclosure in paragraph [0098] might suggest, it is suggested that claim 74 be amended to recite, for example, “[…] a cancer expressing or overexpressing a WT1 polypeptide comprising the amino acid sequence of SEQ ID NO: 1 […]”.  
 (b)	Claims 74 and 77 use the designation “pembrolizumab” as the sole means of identifying the particular anti-PD-1 antibody to which the claims are directed.  The use of such a laboratory or clinical designation alone to identify a particular antibody renders the claim indefinite because different laboratories or clinics may use the same laboratory or clinical designation to define distinct antibodies (e.g., structural and functional variants created by altering the amino acid sequence of a parental antibody).  
Amendment of the claims to include the depository accession number of the hybridoma or another such cell line that produces the antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique 
At page 11 of the amendment filed June 11, 2021, with regard to the rejection of previously examined claims (now canceled), Applicant argued claims reciting “pembrolizumab” are not indefinite because the term is used in the literature and is the recognized generic name for KEYTRUDA.
In response, as explained previously, the use of such laboratory or clinical designations only to identify a particular antibody renders the claims indefinite because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies (e.g., biosimilars4 and engineered variants, which have distinct pharmacological properties (e.g., increased binding affinity or an enhanced effector function).
In this case, the specification discloses that the pembrolizumab is an example of an immune checkpoint inhibitor that is administered to a subject in combination with a compound according to formula (3), but it does not identify this antibody as being KEYTRUDA.  
Applicant has further argued that the antibody to which the claims are directed (i.e., “Pembrolizumab”) is an antibody that has been described by non-patent publications.
In response, first, it does not appear that the specification discloses that “pembrolizumab” is the antibody described by these documents; and second M.P.E.P. § 608.01(p) does not provide for the incorporation by reference of essential material by reference to non-patent publications. “Essential material” is defined as “that which is necessary to (1) describe the claimed invention, (2) provide an enabling disclosure of the claimed invention, or (3) describe the best mode (35 U.S.C. 112)”. 
and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  However, as explained below, M.P.E.P. § 2404.01 also states that Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
(c)	Claim 79 is indefinite because the claim recites, “wherein the WT1 antigen peptide or a pharmaceutically acceptable salt thereof […]”, but the preceding claim does not recite “a WT1 antigen peptide or a pharmaceutically acceptable salt thereof.  Rather claim 74 refers to a compound of the formula (3) or a pharmaceutically acceptable salt thereof, which although comprising a compound that might be described as a “peptide” may or may not be the same as “the WT1 antigen peptide” to which claim 79 is directed.  So it is it the compound of formula (3) or a pharmaceutically acceptable salt thereof and the checkpoint inhibitor that are administered simultaneously or separately or might it be something other than the compound of formula (3) or a pharmaceutically acceptable salt thereof (i.e., “a WT1 antigen peptide” or pharmaceutically acceptable salt thereof) and the checkpoint inhibitor that are administered simultaneously or separately?  It is not entirely clear.
It is suggested that this issue may best be remedied by amending claim 79 to recite, for example, “wherein said compound or a pharmaceutically acceptable salt thereof and the checkpoint inhibitor are administered simultaneously or separately.” 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention5.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claims 74, 75, and 77-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
At page 12 of the amendment filed June 11, 2021 Applicant has traversed the propriety of maintaining the rejection of previously examined claims (now canceled).  To the extent that the arguments might be viewed as applicable to the instant rejection, Applicant’s arguments were carefully considered but not found persuasive.  The reasons for this rejection are as follows:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation. 
The specification teaches the compound of formula (3) (see, e.g., page 47).  This compound appears to be formed by adjunction of a peptide comprising of the amino acid sequence set forth as SEQ ID NO: 2 and an N-terminal cysteine (CRMFPNAPYL) and a peptide comprising the amino acid sequence of SEQ ID NO: 4 (CYTWNOMNL), where the N-terminal cysteine of the second peptide forms a disulfide bond with the N-terminal cysteine of the first peptide.6   
The specification discloses in Example 1 (beginning at page 94) that an experiment was performed to examine the effect of an anti-human PD-1 antibody (clone EH12.2H7) upon the induction of antigen-specific cytotoxic T lymphocytes (CTLs) from HLA-A*02:01+ peripheral blood mononuclear cells (PBMCs) when cultured in the presence of the compound of formula (3) and the helper peptide of SEQ ID NO: 18.7  The specification discloses at page 96 that in only 1 of 24 samples were CTLs specific to peptide B (i.e., a peptide consisting of SEQ ID NO: 88) detected.  If only about 4% of the cultured PBMCs from different individuals could be induced to produce antigen-specific CTLs, it would seem that the claimed invention may not be found to be particularly effective in a vast majority of HLA-A*02:01+ individuals.  While it is not understood why only 1 of 24 samples was found to contain antigen-specific CTLs, it is first questioned why it was determined if 9)-specific “CTLs” since the amino acid sequence of SEQ ID NO: 8 appears to be a portion of the helper peptide of SEQ ID NO: 18 (WAPVLDFAPPGASAYGSL10), rather than of one of the “WT1 killer peptides” that were apparently used in constructing the compound of formula (3) (i.e., the peptides of SEQ ID NO: 2 and SEQ ID NO: 411).  Why would it not be determined if CTLs specific to one or the other of the peptides (e.g., SEQ ID NO: 2) used to construct the compound of formula (3) were present in the cultures since it is understood the goal of the immunization would be to produce such CTLs?  It is not entirely clear,12 but in light of the disclosure at page 96 that in Group B cultures in which the anti-human PD-L1 antibody 29E.243 was added, peptide A (SEQ ID NO: 2)-specific CTLs were detected in 1 of 24 cultures and peptide B (SEQ ID NO: 8)-specific CTLs were detected in 2 of 24 cultures, it would appear the anti-PD-1 antibody was not found effective (since it would seem that peptide A (SEQ ID NO: 2)-specific CTLs were not detected in any of the cultures).  As an aside, the anti-PD-L1 antibody was not substantially more effective however since it was in only 1 culture that peptide A (SEQ ID NO: 2)-specific CTLs were detected.  While the experiment described by Example 1 used an anti-PD-1 antibody designated EH12.2H7, rather than one designated pembrolizumab,13 it cannot be assumed that the claimed invention will be found to be effective to elicit peptide A (SEQ ID NO: 2)-specific CTLs in human subjects, especially if the subjects are not HLA-A*02:01+.14  Even the experiments performed using + and/or HLA-A*24:02+. 
Therefore, it is submitted that at best, if the identity of pembrolizumab were to be unambiguously established for the record and if it were to be shown to be an antibody that is available for use in practicing the claimed invention, the specification would be only reasonably enabling of the use of a method for treating a cancer expressing or overexpressing a WT1 polypeptide comprising SEQ ID NO: 1 in a human subject who is HLA-A*02:01+ and/or HLA-A*24:02+, said method comprising administering to said subject an effective amount of a compound according to formula (3) and pembrolizumab.
It is however aptly noted that none of the experiments that are described by any of the examples appear to have involved the use of the compound of formula (3) and pembrolizumab.  The specification describes the use of other anti-PD-1 antibodies, namely  EH12.2H7, which binds to human PD-1, as well as 29F.1A12 and RMP1-14, both of which bind to mouse PD-1, but it is not clear if any of these antibodies should be regarded as the functional equivalent of pembrolizumab since it is not clear, for example, that any of these other anti-PD-1 antibodies bind to human PD-1 or more particularly the same epitope of human PD-1 as pembrolizumab or is of the same immunoglobulin isotype as pembrolizumab, which is an IgG4 immunoglobulin.  Antibodies that bind to disparate epitopes of an antigen are known to have different effects upon the function of the antigen; and antibodies of different isotypes are likely to have different functional properties (e.g., different abilities to mediate antibody-dependent cellular cytotoxicity (ADCC)).
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.
What Applicant has shown at best is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997). 
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify cancers that are not HLA-A*02:01+ and/or HLA-A*24:02+ (i.e., cancers in subjects who are not HLA-A*02:01+ and/or HLA-A*24:02+), but are found nevertheless to be effectively treated using the claimed invention; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Turning another issue, the claims are directed to a particular antibody having the designation “pembrolizumab”, but it is unclear if a cell line (e.g., a hybridoma) that produces an antibody having the exact structural and chemical identity of the antibody “pembrolizumab” to which the claims refer is known and publicly available or can be reproducibly isolated without undue experimentation.  Without access to a hybridoma or other such cell line producing the antibody “pembrolizumab” to which the claims refer, it would not be possible to practice the claimed invention because it would not be possible to make the antibody.  Moreover, without the assurance of public accessibility of the 
M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.  
In this case, Applicant has failed to make of record any of the facts and circumstances surrounding the access to the antibody, but M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, the fact that Applicant may have been able to obtain the material in question prior to the filing date of the application does not establish that upon issuance of a patent on the application that such material would continue to be accessible to the public. 
In accordance with M.P.E.P. § 2404.01, if Applicant can establish that “pembrolizumab” or a hybridoma or other such cell line producing the particular antibody is known and readily available, the Office will accept the showing15.  However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
In any event, and particularly if the antibody or the hybridoma or other such cell line producing the antibody is not commercially available, a suitable deposit for patent purposes is suggested since the deposits would remedy this issue by satisfying the enablement requirements of 35 U.S.C. § 112(a)  (see 37 C.F.R. 1.801-1.809).  
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all 
If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 CFR §§ 1.801-1.809 have been met.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See MPEP 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 CFR § 1.809 (d).
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
15.	Claims 74-81 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0217297-A1 (of record) in view of Koido et al. (Clin. Cancer Res. 2014 Aug 15; 20 (16): 4228-39) (of record), EP1103564-A1 (of record), Robert et al. (Lancet. 2014 Sep 20; 384 (9948): 1109-17) (of record), and U.S. Patent Application Publication No. 2012/0045465-A1 (of record).
	An applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 
	U.S. Patent Application Publication No. 2006/0217297-A1 (Sugiyama et al. (2006)) teaches a cancer vaccine comprising a peptide dimer comprising two WT antigen peptides consisting of 7-30 amino acids, each of which includes at least one cysteine residue at, e.g., their N-termini; see entire document (e.g., the abstract).   Sugiyama et al. (2006) teaches the monomeric units (peptides) of the peptide dimer are adjoined to one another via a disulfide bond forming between the cysteine residues (see, e.g., the abstract).  Sugiyama et al. (2006) teaches an exemplary WT1 antigen peptide for use in producing the peptide dimer is a peptide comprising an amino acid sequence that is identical to the amino acid sequence of SEQ ID NO: 4 (as set forth by the instant application); see, e.g., paragraph [0015]; SEQ ID NO: 44.  Sugiyama et al. (2006) teaches the vaccine is administered to mammals afflicted with WT1-expressing cancer in order to elicit an anticancer immune response in the mammals (see, e.g., paragraphs [0023] and [0075]).  Sugiyama et al. (2006) teaches the vaccine is suitably used to treat ovarian cancer (paragraph [0074]).  Sugiyama et al. (2006) teaches the vaccine is administered in conjunction with an adjuvant (see, e.g., paragraph [0072]).  Sugiyama et al. (2006) teaches the peptide of which the disclosed peptide dimer is derived is a peptide that is HLA-A24-restricted (see, e.g., Table 4).  While disclosing it is especially preferred that the peptide monomers listed by Table 4 are used to produce peptide dimers for use in practicing the disclosed method of treating cancer, Sugiyama et al. (2006) teaches other WT1 peptides having other HLA-restrictions (e.g., peptides that bind to HLA-A0201); see, e.g., paragraph [0068]. 
	Accordingly, while Sugiyama et al. (2006) teaches a number of different WT1 antigen peptides other than the peptide of SEQ ID NO: 44 (i.e., a peptide identical to the 
	Nevertheless, the first of the above mentioned deficiencies is remedied by the teachings of EP1103564-A1. 
	EP1103564-A1 (Sugiyama et al. (2001)) teaches WT1 antigen peptides for inclusion in a WT1-expressing cancer vaccine including in particular a peptide comprising the amino acid sequence of SEQ ID NO: 5, which is identical to the amino acid sequence of SEQ ID NO: 2 (as set forth by the instant application); see, e.g., the section entitled, “Best Mode for Carrying Out the Invention” (paragraph [0017]).  Sugiyama et al. (2001) teaches the disclosed peptides (including the peptide comprising the amino acid sequence of SEQ ID NO: 5, which is identical to the amino acid sequence of SEQ ID NO: 2 as set forth by the instant application) are HLA-A*0201-restricted (see, e.g., Example 3).
	The second of the above mentioned deficiencies is remedied by the teachings of Koido et al. and Roberts et al.
Koido et al. teaches treating cancer in human patients by administering to the patients dendritic cells pulsed with WT1 antigen peptides; see entire document (e.g., the abstract).  Koido et al. teaches, although WT1-CTLs were generated by vaccination with DC/WT1-I/II and were detected in the circulation of the vaccinated patients in this study, these CTLs may not act against the tumor and suggests that this may be in part due to the presence of Tregs in the tumor environment, which act to suppress the anti-tumor immune response (see, e.g., the abstract).  Moreover, Koido et al. suggests that the interaction of PD1 on the surface of activated CTLs with PD-L1 on the surface of tumor cells may provide a mechanism by which tumor cells escape destruction by the patient’s 
	Thus, in view of Sugiyama et al. (2001) and Koido et al, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced, as suggested by Sugiyama et al. (2006), a cancer vaccine for treating a WT1-expressing cancer in a mammal comprising a peptide dimer comprising the peptide disclosed by Sugiyama et al. (2006), which is identical to the amino acid sequence of SEQ ID NO: 4 (as set forth by the instant application), adjoined via a disulfide bond to a cysteine residue added to the N-terminus of the peptide described by Sugiyama et al. (2001), a peptide which then would have an amino acid sequence that is identical to the amino acid sequence of SEQ ID NO: 2 (as set forth by the instant application) except for the additional cysteine residue at the N-terminus.  Notably the peptide dimer suggested by the prior art is indistinguishable from the compound of formula (3) as depicted by the claims of the instant application.  It follows of course that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have added a cysteine to the N-terminus of the peptide described by Sugiyama et al. (2001), which is identical to the amino acid sequence of SEQ ID NO: 2, so that the dimer can be produced.  Clearly the methodology necessary to do so was well within the grasp of the artisan of ordinary skill in the art before the effective filing date of the claimed invention since, for example, Sugiyama et al. (2006) teaches a monomer peptide containing two or more cysteine residues can be also synthesized and purified using conventional methodology and then used to construct a peptide dimer as described.  Here, it is submitted that given, for example, the disclosure of a “homodimeric” peptide compound comprising two copies of the same HLA-A24-restricted peptide linked by a disulfide bond that forms between the N-terminal cysteine residues of each copy of the peptide, as well as the suggestion that other peptides having different HLA-restrictions may be used, it would have been immediately obvious to one ordinarily skilled in the art that a compound comprising, not just one “WT killer peptide”, 16  One ordinarily skilled in the art would have been motivated to do so in order to produce a compound that is capable of inducing the activation and expansion of two different subsets of WT1-specific CTLs.  To be clear, at least one rationale for producing a “heterodimeric” peptide compound and more particularly the compound of formula (3), which would have been immediately obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention is by adjoining peptides having different functional properties (e.g., different HLA-restrictions) a single immunization using a single compound could be used to treat cancer in a broader population of individuals.  In this instance, because the compound suggested by the prior art (and the compound of formula (3)) is comprised of a “killer WT1 peptide” that is HLA-A*02:01-restricted (i.e., it binds to this particular type of HLA complex) and another killer WT1 peptide that is HLA-A*24:02-restricted, it would have been appreciated that the same compound could be used to treat either HLA-A*02:01+ or HLA-A*24:02+ individuals;17 whereas the disclosed “homodimeric” peptide compound comprised of two copies of the same WT1 killer peptide may only be used to treat cancer in HLA-A*02:01+ individuals (and not HLA-A*24:02+ individuals).  Moreover, because it comprises these different HLA class I-restricted peptides the compound is capable of being used to simultaneously induce the expansion and activation of a dual population of CTLs, which may be especially effective in heterozygous individuals that are both HLA-A*02:01+ and HLA-A*24:02+.  Furthermore, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have used the vaccine to treat cancer in a mammal (e.g., a human) in combination with an inhibitory antibody that binds to PD1 to block its interaction with PD-L1.  Recognizing 
	Sugiyama et al. (2006) and Koido et al. teach that which is set forth in the above rejection but do not expressly teach the use of the anti-PD-1 antibody Pembrolizumab. 
Robert et al. teaches anti-PD-1 antibody Pembrolizumab and its use in treating cancer; see entire document (e.g., the abstract).
Accordingly, in further view of Roberts et al., it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced, as suggested by Sugiyama et al. (2006), a cancer vaccine for treating a WT1-expressing cancer in a mammal comprising a peptide dimer comprising the peptide disclosed by Sugiyama et al. (2006), which is identical to the amino acid sequence of SEQ ID NO: 4 (as set forth by the instant application) and a peptide comprising an amino acid sequence identical to SEQ ID NO: 2 (as set forth by the instant application) and an N-terminal cysteine, which is produced upon formation of a disulfide bond between the two N-terminal cysteines, and to have used the vaccine to treat cancer in a mammal (e.g., a human) in combination with disclosed anti-PD-1 antibody having the designation pembrolizumab.  One would have been motivated to do so before the effective filing date of the claimed invention in order to improve the treatment method of Sugiyama et al. (2006).
	Still, while each of U.S. Patent Application Publication No. 2006/0217297-A1, Koido et al., and EP1103564-A1 teaches that which is set forth in the above, none expressly teaches the disclosed method further comprises administering to the mammal a WT1 helper peptide or more particularly a peptide consisting of SEQ ID NO: 18.
	Nevertheless, this deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2012/0045465-A1.
	U.S. Patent Application Publication No. 2012/0045465-A1 (Sugiyama (2012)) teaches the importance of helper T cells specific to a cancer antigen to effectively induce an anticancer immune response involving cancer antigen-specific CTLs; see entire document (e.g., paragraph [0004]).   Sugiyama (2012) teaches administering WT1 antigen helper peptides in conjunction with WT1 antigen killer peptides, which activate 
 	Accordingly it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have administered to a mammal afflicted with a WT1-expressing cancer a cancer vaccine, as suggested by, in particular, Sugiyama et al. (2006) and Sugiyama (2001), in combination with a WT1 helper peptide or more particularly a peptide consisting of SEQ ID NO: 18, as suggested by Sugiyama (2012) and an inhibitory antibody that binds to PD1 to block its interaction with PD-L1, as suggested by Koida et al., or more particularly pembrolizumab, as suggested by Roberts et al.  In addition, with particular regard to claims 79-81, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer the cancer vaccine and the anti-PD-1 antibody or more particularly pembrolizumab to the subject either simultaneously or sequentially (depending upon whichever regimen is determined to be suitable and/or convenient and/or effective).18  One ordinarily skilled in the art before the effective filing date of the claimed invention to do so in order to further develop the method suggested by the prior art and ultimately to treat the cancer in the mammal.  

Conclusion
16.	No claim is allowed.


U.S. Patent No. 9,233,149 (Scheinberg et al.) teaches a method of treating a mammalian subject (e.g., a human patient) with a WT1-expressing cancer comprising administering to the mammal a vaccine comprising one or more WT1 peptides and an adjuvant; Scheinberg et al. teaches one of the MHC (HLA-0201) class I-restricted peptides is a peptide having an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 2 (see, e.g., SEQ ID NO: 5 of the Sequence Listing of the patent; and column 39, Table 1).  Scheinberg et al. teaches two of the MHC (HLA-DR) class II-restricted peptides are peptides having amino acid sequences that are identical to the amino acid sequences set forth by this application as SEQ ID NO: 13 and SEQ ID NO: 14 (see, e.g., SEQ ID NO: 2 and SEQ ID NO: 4 of the Sequence Listing of the patent, respectively; and Table 3 in columns 41 and 42).
	U.S. Patent No. 10,426,822 (Sugiyama) teaches a method of treating ovarian cancer in a mammal comprising administering to the mammal a cancer vaccine comprising a WT1 antigen peptide and an adjuvant; Sugiyama teaches one of the peptides is an HLA-A2-restricted peptide having an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 2 (see, e.g., SEQ ID NO: 3 of the Sequence Listing of the patent; and column 24, lines 13-29). 
Kuball et al. (Cancer Immunol. Immunother. 2011; 60: 161–71) teaches a method comprising administering to human patients afflicted with either acute myeloid leukemia (AML) or multiple myeloma (MM) a vaccine comprising a WT1 antigen peptide, a pan HLA-DR T helper epitope (PADRE) and an adjuvant; Kuball et al. teaches the WT1 antigen peptide consisted of amino acids 126-134 of the amino acid sequence of a human WT1 polypeptide, which an amino acid sequence that is identical to the amino acid sequence of the “WT1 killer peptide” of SEQ ID NO: 2. 
	Di Modugno et al.  (J. Immunother. 1997 Nov; 20 (6): 431-6) teaches dimers of cysteine-containing peptides bind with high affinity to HLA class I molecules to stimulate CTLs directed against tumor cells.
	Van Driessche et al. (Oncologist. 2012 Feb; 17 (2): 250–259) teaches active specific immunotherapy targeting WT1 for treatment of patients with hematological 
	EP2423310-B1 teaches a WT1 antigen helper peptide consisting of an amino acid sequence identical to the amino acid sequence of SEQ ID NO: 18 (as set forth in the instant application).  
U.S. Patent Application Publication No. 2019/0030149-A1 teaches a compound identical to the compound of formula (3), as depicted by the claims of the instant application, and discloses that it is used to treat WT1-expressing cancer in combination with a WT1 antigen helper peptide consisting of an amino acid sequence identical to SEQ ID NO: 18 (as set forth by the instant application), and an adjuvant.
U.S. Patent Application Publication No. 2016/0114019-A1 teaches a compound identical to the compound of formula (3), as depicted by the claims of the instant application, and discloses that it is used to treat WT1-expressing cancer in combination with a WT1 antigen helper peptide consisting of an amino acid sequence identical to SEQ ID NO: 18 (as set forth by the instant application), and an adjuvant.
U.S. Patent Application Publication No. 2015/0238587-A1 teaches a compound identical to the compound of formula (3), as depicted by the claims of the instant application, and discloses that it is used to treat WT1-expressing cancer in combination with a WT1 antigen helper peptide consisting of an amino acid sequence identical to SEQ ID NO: 18 (as set forth by the instant application), and an adjuvant.
U.S. Patent Application Publication No. 2015/0080321-A1 teaches a compound identical to the compound of formula (3), as depicted by the claims of the instant application, and discloses that it is used to treat WT1-expressing cancer in combination with a WT1 antigen helper peptide consisting of an amino acid sequence identical to SEQ ID NO: 18 (as set forth by the instant application), and an adjuvant.

Fujiki et al. (J. Immunother. 2007 Apr; 30 (3): 282-93) teaches HLA class II-restricted helper epitopes enhance specific CTLs and generate T-cell memory in treating WT1-expressing tumors using immunotherapy.
Atanackovic et al. (Leukemia. 2014 May; 28 (5): 993-1000) teaches blocking the interaction of PD-1 and its ligands by administering a blocking antibody that binds to PD-1 may improve the outcome of using immunotherapy to treat multiple myeloma and other types of cancer. 
Curran et al. (Proc. Natl. Acad. Sci. USA. 2010 Mar 2; 107 (9): 4275-80) teaches PD-1 and CTLA-4 combination blockade expands infiltrating T cells and reduces regulatory T and myeloid cells within B16 melanoma tumors.
Although not prior art, U.S. Patent Application Publication No. 2020/0016255-A1 teaches a compound identical to the compound of formula (3), as depicted by the claims of the instant application, and discloses that it is used to treat WT1-expressing cancer in combination with a WT1 antigen helper peptide, and an immune checkpoint inhibitor or more particularly the anti-PD-1 antibody Pembrolizumab.

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
                                                                                                                                                                                                      slr
January 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification discloses that the “human WT1 protein has the amino acid sequence of SEQ ID NO: 1” (paragraph [0098]), but it is apparent given the teachings of Haber et al. (see below) that not all human “WT1” polypeptides have this same structure.  Accordingly Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        	
        2 See, e.g., Haber et al. (Proc. Natl. Acad. Sc.i USA. 1991 Nov 1; 88 (21): 9618-22); see entire document (e.g., the abstract).
        3 As explained below, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.  It is for this reason then, in part, that Applicant now has a duty to amend the claims to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent. 
        4 A “biosimilar” is a biological product that is developed to be similar to an already FDA-approved biologic, which is known as the reference product (e.g., Xdivane (nivolumab) is a biosimilar of OPDIVO (nivolumab), which is currently under development). It can be tempting to think of a biosimilar as a “generic” version of the reference product. However, there are many important differences between biosimilars and generic versions of conventional medications (generic drugs). A generic drug is chemically identical to its brand-name counterpart—an exact copy.   A biosimilar is not an exact duplicate of another biologic. There is a degree of natural variability in all biological products; it is not possible to generate a precise copy of a product that comes from living cells.  A biosimilar may have a different structure than the reference product, but the active substances are essentially the same in molecular and biological terms.  See https://www.biosimilarsresourcecenter.org/faq/what-are-biosimilars/.     
        
        5 See M.P.E.P. § 2172 (II).
        6 See, e.g., the disclosure at pages 51 and 52 of the specification.
        
        7 Notably, according to the disclosure, when the anti-PD-1 antibody was not used, no antigen-specific CTLs were detected in any of 24 culture wells (see page 96 of the specification).
        
        8 See, e.g., the disclosure in lines 3 and 4 at page 96 of the specification. 
        
        9 The amino acid sequence set forth as SEQ ID NO: 8 is VLDFAPPGA (see, e.g., page 7 of the specification).
        
        10 The amino acid sequence of SEQ ID NO: 8 is underlined.
        
        11 See, e.g., the disclosure at page 7 of the specification.
        12 Peptide B (SEQ ID NO: 8) is a portion of the helper peptide of SEQ ID NO: 18, which is a peptide having an amino acid sequence corresponding to amino acids 34-51 of a human WT1 polypeptide, and is expected to be an HLA class II-restricted peptide.  CTLs are HLA class I-restricted.  It is therefore not understood why T cells that were found to react to the peptide of SEQ ID NO: 8 are referred to as CTLs at page 96 of the specification.
        
        13 The claims are drawn to a method that uses pembrolizumab, not an anti-PD-1 antibody designated EH12.2H7.
        
        14 It is believed that the peptides of SEQ ID NO: 2 and SEQ ID NO: 4, which appear to have been used to construct the compound of formula (3), are HLA-A*02:01- and HLA-A*24:02-restricted, respectively.  While the peptides of SEQ ID NO: 2 and SEQ ID NO: 4 are capable of binding to HLA-A*02:01 and HLA-A*24:02, respectively, it cannot be predicted if the peptides will be found to bind to other HLA molecules and therefore it cannot be presumed that the claimed invention may be used to treat any given human having a cancer expressing or overexpressing WT1 if the human is not HLA-A*02:01+ and/or HLA-A*24:02+.
        15 M.P.E.P. § 2404.01 states:  The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).
        
        
        16 Clearly Sugiyama et al. (2006) suggests that any of the peptides listed by Table 4, all of which are HLA-A24-restricted, could be used in practicing the disclosed invention.  Thus, it is apparent the invention is limited to the use of “homodimeric” peptide compounds since the peptides listed by Table 4 are different.  Given the fact that Sugiyama et al. (2006) teaches other peptides that are not HLA-A24-restricted, but exhibit different HLA-restrictions (e.g., some are  HLA-A0201-restricted), it is submitted that at the very least the teachings of Sugiyama et al. imply the invention could be practiced using a “heterodimeric” peptide compound comprised of peptides having different peptide restrictions (e.g., peptides that are HLA-A24-restricted and peptides that HLA-A0201-restricted).  
        
        17 Notably it was well known at the time that HLA-A*02 is the most prevalent HLA allele in humans; and similarly it was known that HLA-A24 (HLA-A*24:02) has one of the highest frequencies in humans and particularly among certain peoples (e.g., Asians). 
        18 Notably It is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”